Exhibit 10.1



ASSET PURCHASE AND SALE AGREEMENT

THIS ASSET PURCHASE AND SALE AGREEMENT dated July 18, 2008, is made by and
between Segundo Navarro Drilling, Ltd., a Texas limited partnership ("Seller"),
and Vanguard Permian, LLC, a Delaware limited liability company and Vanguard
Natural Resources, LLC, a Delaware limited liability company (collectively
"Buyer").

W I T N E S S E T H:

WHEREAS, Seller desires to sell, assign and convey to Buyer, and Buyer desires
to purchase and accept from Seller, Seller’s interest in certain oil and gas
wellbores as described on Exhibit I, forty-five percent (45%) working interest
equal to a 33.75% net revenue interest in certain oil and gas properties as
described herein on Exhibit II and fifty percent (50%) working interest equal to
a 37.5% net revenue interest in certain oil and gas properties as described
herein on Exhibit III; and

WHEREAS, Seller and Buyer deem it in their mutual best interests to execute and
deliver this Agreement;

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants and agreements contained herein, Seller and Buyer do hereby agree as
follows:

ARTICLE I  

PROPERTIES TO BE SOLD AND PURCHASED

Section 1.1.  Assets Included.  Subject to Section 1.2, Seller agrees to sell
and Buyer agrees to purchase, for the consideration hereinafter set forth, and
subject to the terms and provisions herein contained, the following described
properties, rights and interests:

       (a)  That working interest and net revenue interest in and to those
wellbores described in Exhibit I attached hereto and made a part hereof for all
purposes and all rights of Seller to produce oil, gas and other minerals from
those wellbores and all rights of Seller in and to the oil, gas and other
minerals that may be produced from those wellbores under the leases described in
Exhibit I;

       (b)  Concurrent rights, titles and interests with Seller in and to, or
otherwise derived from, the leases described in Exhibit I, all presently
existing and valid oil, gas or mineral unitization, pooling, and/or
communitization agreements, declarations and/or orders and in and to the
wellbores covered and the units created thereby (including all units formed
under orders, rules, regulations, or other official acts of any federal, state,
or other authority having jurisdiction, voluntary unitization agreements,
designations and/or declarations) relating to the wellbores described in
paragraph (a) above;

       (c)  A proportionate interest in the rights, titles and interests
associated with all presently existing and valid production sales (and sales
related) contracts, operating agreements, and other agreements and contracts to
the extent and to the extent they relate to any of the wellbores described in
paragraph (a) above, or to the extent and only to the extent they relate to the
development, operation, or maintenance thereof or the treatment, storage,
transportation or marketing of production therefrom (or allocated thereto).



--------------------------------------------------------------------------------



       (d)  All rights, titles and interests of Seller in and to all materials,
supplies, machinery, equipment, improvements and other personal property and
fixtures (including all wells, wellhead equipment, pumping units, tanks and
surface leases and other surface rights, all permits and licenses, and all other
appurtenances being used or held for use in connection with, or otherwise
related to, the exploration, development, operation or maintenance of any of the
wellbores described in paragraph (a) above;

       (e)  All of Seller's production records, and well files, which relate to
the wellbores described in paragraph (a) above;

       (f)  Without limitation of the foregoing but subject to Section 1.2,
forty-five percent (45%) working interest equal to a 33.75% net revenue interest
in and to those leases described in Exhibit II attached hereto and made a part
hereof for all purposes (SAVE AND EXCEPT THE WELLBORES DESCRIBED IN EXHIBIT I
ATTACHED HERETO);

       (g)  Without limitation of the foregoing but subject to Section 1.2,
forty-five percent (45%) working interest equal to a 33.75% net revenue interest
in and to the oil, gas and other minerals in and under or that may be produced
from the leases described in Exhibit II attached hereto (SAVE AND EXCEPT THE
WELLBORES DESCRIBED IN EXHIBIT I ATTACHED HERETO), whether such leases be
described in a description set forth in such Exhibit II or be described in such
Exhibit II by reference to another instrument;

       (h)  Forty-five percent (45%) of Seller’s rights, titles and interests in
and to, or otherwise derived from, all presently existing and valid oil, gas or
mineral unitization, pooling, and/or communitization agreements, declarations
and/or orders and in and to the properties covered and the units created thereby
(including all units formed under orders, rules, regulations, or other official
acts of any federal, state, or other authority having jurisdiction, voluntary
unitization agreements, designations and/or declarations) relating to the leases
and properties described in paragraphs (f) and (g) above and none other and,
with respect to such rights and interests that relate to any of the leases and
properties described in paragraphs (f) and (g) above as well as other leases and
properties of Seller, concurrent rights, titles and interests with Seller in and
to such rights and interests to the extent and only to the extent they relate to
the leases and properties described in paragraphs (f) and (g) above;

       (i)   Forty-five percent (45%) of Seller’s rights, titles and interests
in and to all presently existing and valid production sales (and sales related)
contracts, operating agreements, and other agreements and contracts to the
extent and only to the extent they relate to any of the leases and properties
described in paragraphs (f), (g) and (h) above, to the extent and only to the
extent they relate to the exploration, development, operation, or maintenance
thereof and none other or the treatment, storage, transportation or marketing of
production therefrom  and none other (or allocated thereto) and, with respect to
such rights and interests that relate to any of the leases and properties
described in paragraphs (f), (g) and (h) above as well as other leases and
properties of Seller, concurrent rights, titles and interests with Seller in and
to such rights and interests to the extent and only to the extent they relate to
the leases and properties described in paragraphs (f), (g) and (h) above;


2

--------------------------------------------------------------------------------



       (j)  Forty-five percent (45%) of Seller’s rights, titles and interests in
and to all easements, rights-of-way, surface leases and other surface rights,
all permits and licenses, and all other appurtenances being used or held for use
in connection with, or otherwise to the extent and only to the extent they
relate to, the exploration, development, operation or maintenance of any of the
properties described in paragraphs (f), (g) and (h) above and none other, or the
treatment, storage, transportation or marketing of production therefrom and none
other (or allocated thereto) and, with respect to such rights and interests that
relate to any of the leases and properties described in paragraphs (f), (g) and
(h) above as well as other leases and properties of Seller, concurrent rights,
titles and interests with Seller in and to such rights and interests to the
extent and only to the extent they relate to the leases and properties described
in paragraphs (f), (g) and (h) above;

       (k)  Without limitation of the foregoing but subject to Section 1.2,
fifty percent (50%) working interest equal to a 37.5% net revenue interest in
and to those leases described in Exhibit III attached hereto and made a part
hereof for all purposes (SAVE AND EXCEPT THE WELLBORES DESCRIBED IN EXHIBIT I
ATTACHED HERETO);

       (l)  Without limitation of the foregoing but subject to Section 1.2,
fifty percent (50%) working interest equal to a 37.5% net revenue interest in
and to the oil, gas and other minerals in and under or that may be produced from
the leases described in Exhibit III attached hereto (SAVE AND EXCEPT THE
WELLBORES DESCRIBED IN EXHIBIT I ATTACHED HERETO) whether such lands be
described in a description set forth in such Exhibit III or be described in such
Exhibit III by reference to another instrument;

       (m)  One-half (1/2) of Seller’s rights, titles and interests in and to,
or otherwise derived from, all presently existing and valid oil, gas or mineral
unitization, pooling, and/or communitization agreements, declarations and/or
orders and in and to the properties covered and the units created thereby
(including all units formed under orders, rules, regulations, or other official
acts of any federal, state, or other authority having jurisdiction, voluntary
unitization agreements, designations and/or declarations) relating to the
properties described in paragraph (k) and (l) above and none other and, with
respect to such rights and interests that relate to any of the leases and
properties described in paragraphs (k) and (l) above as well as other leases and
properties of Seller, concurrent rights, titles and interests with Seller in and
to such rights and interests to the extent and only to the extent they relate to
the leases and properties described in paragraphs (k) and (l) above;

       (n)  One-half (1/2) of Seller’s rights, titles and interests in and to
all presently existing and valid production sales (and sales related) contracts,
operating agreements, and other agreements and contracts to the extent and only
to the extent they relate to any of the properties described in paragraphs (k),
(l) and (m) above and none other, or to the extent and only to the extent they
relate to the exploration, development, operation, or maintenance thereof or the
treatment, storage, transportation or marketing of production therefrom and none
other (or allocated thereto) and, with respect to such rights and interests that
relate to any of the leases and properties described in paragraphs (k), (l) and
(m)  above as well as other leases and properties of Seller, concurrent rights,
titles and interests with Seller in and to such rights and interests to the
extent and only to the extent they relate to the leases and properties described
in paragraphs (k), (l) and (m)  above;


3

--------------------------------------------------------------------------------



       (o)  One-half (1/2) of Seller’s rights, titles and interests in and to
all easements, rights-of-way, surface leases and other surface rights, all
permits and licenses, and all other appurtenances being used or held for use in
connection with, or otherwise to the extent of and only to the extent related
to, the exploration, development, operation or maintenance of any of the
properties described in paragraphs (k), (l) and (m) above and none other, or to
the extent of and only to the extent of the treatment, storage, transportation
or marketing of production therefrom and none other (or allocated thereto) and,
with respect to such rights and interests that relate to any of the leases and
properties described in paragraphs (k), (l) and (m)  above as well as other
leases and properties of Seller, concurrent rights, titles and interests with
Seller in and to such rights and interests to the extent and only to the extent
they relate to the leases and properties described in paragraphs (k), (l) and
(m)  above;

      (p)  As used herein:  (i) "Oil and Gas Properties" means the properties
and interests described in paragraphs (a), (f), (g), (k) and (l) above, save and
except for any such properties or assets that are Excluded Assets; and
(ii) "Properties" means the Oil and Gas Properties plus the properties and
interests described in paragraphs (b), (c), (d), (e), (h), (i), (j), (m), (n)
and (o) above, save and except for any such properties or assets that are
Excluded Assets.

Section 1.2.  Assets Excluded.  Notwithstanding anything herein contained to the
contrary, the Properties do not include, and there is hereby excepted and
reserved unto Seller, the following:

       (a)  Any accounts receivable or accounts payable accruing before the
Effective Date including, but not limited to, all payments held in suspense for
title or other reasons that are customary in the industry and which payments are
attributable to periods of time prior to the Effective Date;

       (b)  All corporate, financial, tax and legal (other than title) records
of Seller;

       (c)  All oil, gas or other hydrocarbon production from or attributable to
the Properties with respect to all periods prior to the Effective Date, all
proceeds attributable thereto, and all oil, gas or other hydrocarbons that, at
the Effective Date, are owned by Seller and are in storage or within processing
plants;

       (d)  Any refund of costs, taxes or expenses borne by Seller or Seller's
predecessors in title attributable to periods prior to the Effective Date;

       (e)  Any and all proceeds from the settlements of contract disputes with
purchasers of oil, gas or other hydrocarbons from the Properties, including
settlement of take-or-pay disputes, insofar as said proceeds are attributable to
periods of time prior to the Effective Date;

       (f)  Any and all proceeds from settlements with regard to
reclassification of gas produced from the Properties, insofar as said proceeds
are attributable to periods of time prior to the Effective Date;

       (g)  All claims (including insurance claims) and causes of action of
Seller against one or more third parties arising from acts, omission or events
occurring prior to the Effective Date and all claims under any joint interest
audit attributable to any period prior to the Effective Date;


4

--------------------------------------------------------------------------------



       (h)  Any geological, geophysical or seismic data, materials or
information, including maps, interpretations records or other technical
information related to or based upon any such data, materials or information,
and any other asset, data, materials or information, the transfer of which is
restricted or prohibited under the terms of any third party license,
confidentiality agreement or other agreement or the transfer of which would
require the payment of a fee or other consideration to any third party;
provided, however, that if any such data, materials or information is
transferable upon payment of a fee or other consideration, and if Buyer has paid
such fee or other consideration prior to the Closing Date, then such data,
materials or information shall be transferred to Buyer;

The properties and interests specified in the foregoing paragraphs (a) through
(h) of this Section 1.2 are herein collectively called the "Excluded Assets".

ARTICLE II  

PURCHASE PRICE

Section 2.1.  Purchase Price.  



The purchase price for the Properties is FIFTY-THREE MILLION, FOUR HUNDRED
THOUSAND DOLLARS and NO/100 ($53,400,000.00) (the “Purchase Price”).  The
Purchase Price, as adjusted pursuant to this Article II and the other applicable
provisions hereof, is herein called the "Adjusted Purchase Price".   The
Adjusted Purchase Price shall be paid by Buyer to Seller under the following
terms:



(i)       Sixty Percent (60%) of the Adjusted Purchase Price to be paid to
Seller in cash at Closing;

(ii)      The balance of the Adjusted Purchase Price shall be paid to Seller by
Vanguard Natural Resources, LLC (“VNR”), the parent of Buyer, by the issuance of
Common units representing LLC interests in VNR (“VNR Units”), such VNR Units to
be issued on the Closing Date;

(iii)     The VNR Units shall be issued based on Unit Closing Price;

(iv)      The number of the VNR Units shall be determined by dividing that
portion of the Adjusted Purchase Price payable in VNR Units by the Unit Closing
Price; provided if the number so determined contains a fraction, such number
shall be rounded upward to the nearest whole number; and

(v)       Any adjustments to the Purchase Price shall be made on a proportionate
basis between the cash portion of the Purchase Price to be paid on the Closing
Date and the portion of the Purchase Price to be paid in VNR Units on the
Closing Date.


5

--------------------------------------------------------------------------------



The VNR Units will be issued subject to the terms and provisions of a Unit
Restriction Agreement substantially in the form of the instrument attached
hereto as Exhibit 2.1, to be executed by Seller and VNR at Closing.

Section 2.2         Accounting Adjustments.

       (a)  Appropriate adjustments shall be made between Buyer and Seller so
that (i) all expenses (including all drilling costs, all capital expenditures,
and all overhead charges under applicable operating agreements, and all other
overhead charges actually charged by third parties) which are incurred in the
operation of the Properties after the Effective Date will be borne by Buyer, and
all proceeds (net of applicable production, severance, and similar taxes) from
the sale of oil, gas or other minerals produced from the Oil and Gas Properties
after the Effective Date will be received by Buyer, and (ii) all expenses which
are incurred in the operation of the Properties before the Effective Date will
be borne by Seller and all proceeds (net of applicable production, severance,
and similar taxes) from the sale of oil, gas or other minerals produced
therefrom before the Effective Date will be received by Seller.  It is agreed
that, in making such adjustments:  (i) oil which was produced from the Oil and
Gas Properties and which was, on the Effective Date, stored in tanks located on
the Oil and Gas Properties (or located elsewhere but used to store oil produced
from the Oil and Gas Properties prior to delivery to oil purchasers) and above
pipeline connections shall be deemed to have been produced before the Effective
Date (it is recognized that such tanks were not gauged on the Effective Date for
the purposes of this Agreement and that determination of the volume of such oil
in storage will be based on the best available data, which may include
estimates), (ii) ad valorem taxes assessed with respect to a period which the
Effective Date splits shall be prorated based on the number of days in such
period which fall on each side of the Effective Date (with the day on which the
Effective Date falls being counted in the period after the Effective Date), such
proration to be adjusted after Closing in the event actual ad valorem taxes are
different than projected, with appropriate payments from Seller to Buyer or from
Buyer to Seller, as the case may be,  and (iii) no consideration shall be given
to the local, state or federal income tax liabilities of any party.

Section 2.3.        Closing and Post-Closing Accounting Settlements.

(a)       At or before Closing, the parties shall determine, based upon the best
information reasonably available to them, the amount of the adjustments provided
for in Section 2.2.  If the amount of adjustments so determined which would
result in a credit to Buyer exceed the amount of adjustments so determined which
would result in a credit to Seller, Buyer shall receive a credit, for the amount
of such excess, against the Purchase Price to be paid at Closing, and, if the
converse is true, Buyer shall pay to Seller, at Closing (in addition to amounts
otherwise then owed), the amount of such excess.

(b)       Operating revenues and expenses shall be settled after Closing and
paid in the same manner applicable to operating revenues and expenses as
provided in the Operating Agreement attached as Exhibit 7.10.

(c)       On or before 90 days after Closing, Buyer and Seller shall review any
additional information which may then be available pertaining to the adjustments
provided for in Section 2.2, shall determine if any additional adjustments
(whether the same be made to account for expenses or revenues not considered in
making the adjustments made at Closing, or to correct errors made in such
adjustments) should be made beyond those made at Closing, and shall make any
such adjustments by appropriate payments from Seller to Buyer or from Buyer to
Seller in cash.  Following such additional adjustments, no further adjustments
shall be made under this Section 2.3, except that, any adjustments to the
proration of ad valorem taxes used at Closing shall be made after such 90 day
period promptly following such time as the actual ad valorem taxes become known.


6

--------------------------------------------------------------------------------



Section 2.4.        Payment of Adjusted Purchase Price.  The Adjusted Purchase
Price shall be paid to Seller as follows:

(a)       At Closing, Buyer shall pay to Seller by bank transfer in immediately
available funds to the account designated by Seller an amount equal to the cash
portion of the Adjusted Purchase Price.

(b)       Also at Closing, Buyer shall deliver to Seller completed transfer
documents from VNR whereby Seller shall receive VNR units in an amount equal to
the non-cash portion of the Adjusted Purchase Price.

ARTICLE III  

THE CLOSING

The closing of the transactions contemplated hereby (the "Closing") shall take
place (i) at the offices of Seller, at 10:00 a.m. (local time) on July 28, 2008,
or (ii) at such other time or place or on such other date as the parties hereto
shall agree.  The date on which the Closing is required to take place is herein
referred to as the "Closing Date".  All Closing transactions shall be deemed to
have occurred simultaneously.

ARTICLE IV  

REPRESENTATIONS AND WARRANTIES OF SELLER

Except as provided in Seller's Disclosure Schedule, Seller hereby represents and
warrants to Buyer on the date of Seller’s execution of this Agreement and on the
Closing Date as follows:

Section 4.1.  Organization and Existence.  Seller is a Texas Limited Partnership
duly formed, validly existing, and in good standing under the laws of the State
of Texas.  

Section 4.2.  Power and Authority.  Seller has all requisite power and authority
to execute, deliver, and perform this Agreement and each other agreement,
instrument, or document executed or to be executed by Seller in connection with
the transactions contemplated hereby to which it is a party and to consummate
the transactions contemplated hereby and thereby.  The execution, delivery, and
performance by Seller of this Agreement and each other agreement, instrument, or
document executed or to be executed by Seller in connection with the
transactions contemplated hereby to which it is a party, and the consummation by
it of the transactions contemplated hereby and thereby, have been duly
authorized by all necessary  action of Seller.

7

--------------------------------------------------------------------------------



Section 4.3.  Valid and Binding Agreement.  This Agreement has been duly
executed and delivered by Seller and constitutes, and each other agreement,
instrument, or document executed or to be executed by Seller in connection with
the transactions contemplated hereby to which it is a party has been, or when
executed will be, duly executed and delivered by Seller and constitutes, or when
executed and delivered will constitute, a valid and legally binding obligation
of Seller, enforceable against it in accordance with their respective terms,
except that such enforceability may be limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium, and similar laws affecting creditors'
rights generally and (b) equitable principles which may limit the availability
of certain equitable remedies (such as specific performance) in certain
instances.

Section 4.4.  Non-Contravention.  Other than requirements (if any) that there be
obtained consents to assignment (or waivers of preferential rights to purchase)
from third parties, neither the execution, delivery, and performance by Seller
of this Agreement and each other agreement, instrument, or document executed or
to be executed by Seller in connection with the transactions contemplated hereby
to which it is a party nor the consummation by it of the transactions
contemplated hereby and thereby do and will (a) conflict with or result in a
violation of any provision of the charter, bylaws or other governing instruments
of Seller, (b) conflict with or result in a violation of any provision of, or
constitute (with or without the giving of notice or the passage of time or both)
a default under, or give rise (with or without the giving of notice or the
passage of time or both) to any right of termination, cancellation, or
acceleration under, any bond, debenture, note, mortgage or indenture, or any
material lease, contract, agreement, or other instrument or obligation to which
Seller is a party or by which Seller or any of its properties may be bound,
(c) result in the creation or imposition of any lien or other encumbrance upon
the properties of Seller, or (d) violate any Applicable Law binding upon Seller,
except, in the instance of clause (b) or clause (d) above, for any such
conflicts, violations, defaults, terminations, cancellations or accelerations
which would not, individually or in the aggregate, have a Material Adverse
Effect.

Section 4.5.  Approvals.  Other than requirements (if any) that there be
obtained consents to assignment (or waivers of preferential rights to purchase)
from third parties, no consent, approval, order, or authorization of, or
declaration, filing, or registration with, any court or governmental agency or
of any third party is required to be obtained or made by Seller in connection
with the execution, delivery, or performance by Seller of this Agreement, each
other agreement, instrument, or document executed or to be executed by Seller in
connection with the transactions contemplated hereby to which it is a party or
the consummation by it of the transactions contemplated hereby and thereby,
except for such consents, approvals, orders, authorizations, declarations,
filings or registrations which, if not obtained or made (as applicable), would
not, individually or in the aggregate, have a Material Adverse Effect.

Section 4.6.  Pending Litigation.  There are no Proceedings pending or, to
Seller's Knowledge, threatened against or affecting Seller or the Properties
(including any actions challenging or pertaining to Seller's title to any of the
Properties), or affecting the execution and delivery of this Agreement by Seller
or the consummation of the transactions contemplated hereby by Seller.  

Section 4.7.  Basic Documents.  The oil, gas and/or mineral leases, Seller's
interests in which comprise parts of the Oil and Gas Properties, and all other
material contracts and agreements, licenses, permits and easements,
rights-of-way and other rights-of-surface use comprising any part of or
otherwise relating to the Properties (such leases and such material contracts,
agreements, licenses, permits, easements, rights-of-way and other
rights-of-surface use being herein called the "Basic Documents"), are in all
material respects in full force and effect and constitute valid and binding
obligations of the parties thereto.  Seller is not in breach or default (and no
situation exists which with the passing of time or giving of notice would create
a breach or default) of its obligations under the Basic Documents, and (to the
best of Seller's knowledge) no breach or default by any third party (or
situation which with the passage of time or giving of notice would create a
breach or default) exists, to the extent such breach or default (whether by
Seller or such a third party) could reasonably be expected to materially
adversely affect the ownership, operation, value or use of any Oil and Gas
Property after the Effective Date.  All payments (including all delay rentals,
royalties, shut-in royalties and valid calls for payment or prepayment under
operating agreements) owing under Basic Documents have been and are being made
(timely, and before the same became delinquent) by Seller (and, where the
non-payment of same by a third party could materially adversely affect the
ownership, operation, value or use of an Oil and Gas Property after the
Effective Date, have been and are being made, to Seller's Knowledge, by such
third parties).  Schedule 4.7 of the Seller Disclosure Schedule is a list of all
material contracts and agreements to which any of the Oil and Gas Properties are
bound, including (a) joint operating agreements, (b) agreements with any
Affiliate of Seller, (c) any Production Sales Contracts, (d) any agreement of
Seller to sell, lease, farmout or otherwise dispose of any of its interests in
the Oil and Gas Properties other than conventional rights of reassignment,
(e) gas balancing agreements, (f) exploration agreements, (g) pooling,
unitization or communitization agreement, (h) area of mutual interest
agreements, (i) Hedges and (j) agreements containing seismic licenses, permits
and other rights to geological or geophysical data and information directly or
indirectly relating to the Oil and Gas Properties.

8

--------------------------------------------------------------------------------



Section 4.8.  Commitments, Abandonments or Proposals.  Except as set forth in
Schedule 4.8 of the Seller Disclosure Schedule:  (a) Seller has incurred no
expenses, and has made no commitments to make expenditures in connection with
the ownership or operation of the Properties after the Effective Date, other
than routine expenses incurred in the normal operation of existing wells on the
Oil and Gas Properties in accordance with generally accepted practices in the
oil and gas industry; (b) Seller has not abandoned any wells (or removed any
material items of equipment, except those replaced by items of materially equal
suitability and value) on the Oil and Gas Properties since the Effective Date;
and (c) no proposals are currently outstanding (whether made by Seller or by any
other party) to drill additional wells, or to deepen, plug back, or rework
existing wells, or to conduct other operations for which consent is required
under the applicable operating agreement, or to conduct any other operations
other than normal operation of existing wells on the Oil and Gas Properties, or
to abandon any wells, on the Oil and Gas Properties.

Section 4.9.  Production Sales Contracts.  There exist no agreements or
arrangements for the sale of Hydrocarbons from the Oil and Gas Properties
(including calls on, or other rights to purchase, production, whether or not the
same are currently being exercised) other than (a) production sales contracts
(in this Section, the "Scheduled Production Sales Contracts") disclosed in
Schedule 4.9 of the Seller Disclosure Schedule or (b) agreements or arrangements
which are cancelable on 90 days notice or less without penalty or
detriment.  Seller is presently receiving a price for all production from (or
attributable to) each Oil and Gas Property covered by a Scheduled Production
Sales Contract as computed in accordance with the terms of such contract, and is
not having deliveries of gas from any Oil and Gas Property subject to a
Scheduled Production Sale Contract curtailed substantially below such property's
delivery capacity.

9

--------------------------------------------------------------------------------



Section 4.10.  Plugging and Abandonment.  Except for wells listed in
Schedule 4.10 of the Seller Disclosure Schedule, there are no dry holes, or shut
in or otherwise inactive wells, drilled by Seller, or to Seller’s Knowledge, any
other party, located on the Oil and Gas Properties or on lands pooled or
unitized therewith, except for wells that have been plugged and abandoned, and
except for wells drilled to depths not included within the Oil and Gas
Properties or within units in which the Oil and Gas Properties participate which
have never been completed in such depths.

Section 4.11.  Permits.  Seller has all Permits necessary or appropriate to own
and operate the Properties as presently being owned and operated, except for
such Permits the absence of which would not be reasonably expected to have a
Material Adverse Effect, and such Permits are in full force and effect (and are
transferable to Buyer or are subject to being routinely replaced by a license or
permit issued to Buyer as a successor owner of the Properties).  Except as set
forth in Schedule 4.11 of the Seller Disclosure Schedule, Seller has not
received written notice of any violations in respect of any Permits and, to
Seller's Knowledge, there are no violations in respect of any Permit and no one
has communicated to Seller that there are any violations in respect of any
Permit, except for such violations which would not reasonably be expected to
have a Material Adverse Effect.

Section 4.12.  Payment of Expenses.  All expenses (including all bills for
labor, materials and supplies used or furnished for use in connection with the
Properties, and all severance, production, ad valorem and other similar taxes)
relating to the ownership or operation of the Properties, have been, and are
being, paid (timely, and before the same become delinquent) by Seller, except
such expenses and taxes as are disputed in good faith by Seller and for which an
adequate accounting reserve has been established by Seller.  Seller is not
delinquent with respect to its obligations to bear costs and expenses relating
to the development and operation of the Oil and Gas Properties.

Section 4.13.  Compliance with Laws.  The ownership and operation of the
Properties have been in compliance with all Applicable Laws, except for such
non-compliance which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.  Without limiting the foregoing, all
wells on the Oil and Gas Properties have been located, drilled and completed in
material compliance with all Applicable Laws relating thereto.

Section 4.14.  Environmental Matters.

       (a)  Seller, and to Seller’s Knowledge, all prior owners of the
Properties, have  operated the Properties in compliance with Environmental Laws,
except for such non-compliance which, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.

       (b)  To Seller’s Knowledge, there are no liabilities, responsibilities,
claims, suits, losses, costs (including remedial, removal, response, abatement,
clean-up, investigative, or monitoring costs and any other related costs and
expenses), other causes of action, damages, settlements, expenses, charges,
assessments, liens, penalties, fines, pre-judgment and post-judgment interest,
attorneys' fees and other legal fees attributable to the period of Seller’s
ownership of the Properties, or to Seller’s Knowledge, attributable to the
period preceding Seller’s ownership of the Properties (i) pursuant to any
agreement, order, notice, or responsibility, directive (including directives
embodied in Environmental Laws), injunction, judgment, or similar documents
(including settlements), arising out of or in connection with any Environmental
Laws, or (ii) pursuant to any claim by a Governmental Entity or other Person for
personal injury, property damage, damage to natural resources, remediation, or
payment or reimbursement of response costs incurred or expended by the
governmental authority or person pursuant to common law or statute (collectively
"Environmental Liabilities") pending or, to Seller's Knowledge, threatened by or
before any Governmental Entity directed against Seller relating to the
development or operation of the Properties that pertain or relate to (A) any
remedial obligations under any applicable Environmental Law, (B) violations by
Seller of any Environmental Law, (C) personal injury or property damage claims
relating to a release of Environmental Contaminants, or (D) response, removal,
or remedial costs under CERCLA, RCRA or any similar state laws.

10

--------------------------------------------------------------------------------



       (c)  To Seller’s Knowledge, all Environmental Permits required under
Environmental Laws that are necessary to the operation of the Properties by
Seller have been obtained and are in full force and effect and Seller is unaware
of any basis for revocation or suspension of any such environmental permits.

       (d)  To Seller’s Knowledge there has been no disposal or release of any
Environmental Contaminants on, at, or under the Oil and Gas Properties by
Seller, or  any other party, except in compliance with Environmental Laws.

       (e)  To Seller’s Knowledge, there are no written notices of violation,
non-compliance, or similar notifications relating to Environmental Liabilities
currently pending or threatened, relating or pertaining to the Properties.

Section 4.15.  Imbalances; Prepayments.  All proceeds from the sale of
Hydrocarbons attributable to the Oil and Gas Properties are currently being paid
in full and as of the Closing Date no imbalances exist between Seller and the
third party purchasers of the Hydrocarbons.  Seller is not obligated by virtue
of a take or pay payment, advance payment or other similar payment (other than
royalties, overriding royalties and similar arrangements), to deliver
Hydrocarbons, or proceeds from the sale thereof, attributable to the Oil and Gas
Properties at some future time without receiving payment therefor at or after
the time of delivery.

Section 4.16.  State of Repair.  All wells, wellhead equipment, pumping units,
flowlines, tanks, buildings, injection facilities, saltwater disposal
facilities, compression facilities, gathering systems, fixtures and equipment
that are necessary to conduct normal operations on the Oil and Gas Properties
are in good working condition, reasonable wear and tear excepted and are being
maintained in a state adequate to conduct normal operations, except for such
conditions which, individually or in the aggregate, would not be reasonably
expected to have a Material Adverse Effect.

Section 4.17.  Intellectual Property. Seller owns or has valid licenses or other
rights to use all patents, copyrights, trademarks, software, databases,
geological data, geophysical data, engineering data, maps, interpretations and
other technical information used in connection with its ownership and operation
of the Oil and Gas Properties as presently conducted, subject to the limitations
contained in the agreements governing the use of the same, which limitations are
customary for companies engaged in the business of the exploration and
production of Hydrocarbons.

11

--------------------------------------------------------------------------------



Section 4.18.  Taxes.

       (a)  All ad valorem and severance taxes due and payable for the
Properties through the year 2007 have been paid.

       (b)  With respect to all Taxes related to the Properties, (i) all
reports, returns, statements (including estimated reports, returns or
statements), and other similar filings (the "Tax Returns") relating to the
Properties required to be filed on or before the date hereof by Seller with
respect to any Taxes for any period ending on or before the date hereof have
been timely filed with the appropriate Governmental Entity, (ii) such Tax
Returns are true and correct in all material respects, and (iii) all Taxes
reported on such Tax Returns have been paid, except those being contested in
good faith.

       (c)  With respect to all Taxes related to the Properties (i) there are
not currently in effect any extension or waiver by Seller of any statute of
limitations of any jurisdiction regarding the assessment or collection of any
Tax related to the Properties and (ii) there are no administrative proceedings
or lawsuits pending against the Properties or Seller with respect to the
Properties by any taxing authority.

       (d)  None of the Properties were bound as of the Effective Date or will
be bound following the Closing by any tax partnership agreement binding upon
Seller.

Section 4.19.  Fees and Commissions.  No broker, investment banker, financial
advisor or other Person is entitled to any broker's, finder's, financial
advisor's or other similar fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Seller.

Section 4.20.  Disclaimer of Warranties.  Other than those expressly set out in
this Article IV or in the Conveyance, Seller hereby expressly disclaims any and
all representations or warranties with respect to the Properties or the
transaction contemplated hereby, and Buyer agrees that the Properties are being
sold by Seller "where is" and "as is", with all faults.  Specifically as a part
of (but not in limitation of) the foregoing, Buyer acknowledges that Seller has
not made, and Seller hereby expressly disclaims, any representation or warranty
(express, implied, under common law, by statute or otherwise) as to the
condition of the Properties (INCLUDING SELLER DISCLAIMS ANY IMPLIED OR EXPRESS
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS).

Section 4.21. Investment Representations.

The Seller (i) understands that the VNR Units have not been registered under the
Securities Act; (ii) understands that the VNR Units are being issued pursuant to
an exemption from registration contained in the Securities Act based in part
upon its representations contained in this Agreement; and (iii) hereby
represents and warrants as follows:

12

--------------------------------------------------------------------------------



(a) The Seller has substantial experience in evaluating and investing in
securities issued by companies similar to VNR so that it is capable of
evaluating the merits and risks of its investment in VNR and has the capacity to
protect its own interests. The Seller must bear the economic risk of this
investment indefinitely unless the VNR Units are registered pursuant to the
Securities Act, or an exemption from registration is available. The Seller also
understands that there is no assurance that any exemption from registration
under the Securities Act will be available and that, even if available, such
exemption may not allow it to transfer all or any portion of the VNR Units under
the circumstances, in the amounts or at the times it might propose.

(b) The Seller is acquiring the VNR Units for its own account for investment
only, and not with a view towards their distribution. The Seller is not an
entity formed for the specific purpose of acquiring the VNR Units.

(c) The Seller represents that by reason of its, or of its management’s,
business or financial experience, it has the capacity to protect its own
interests in connection with the transactions contemplated in this Agreement.
Further, the Seller is aware of no publication of any advertisement in
connection with the transactions contemplated in the Agreement.

(d) The Seller represents that it is an Accredited Investor.

(e) The Seller has read VNR’s financial statements and has had an opportunity to
discuss VNR’s business, management and financial affairs with officers and
management of VNR and has had the opportunity to review VNR’s operations and
facilities.

(f) The office or offices of the Seller in which its investment decision was
made is located at the address or addresses of the Seller set forth in Section
12.2.

THE SELLER HEREBY ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY SET FORTH IN
ARTICLE V, NEITHER THE BUYER, VNR NOR ANY OF THEIR RESPECTIVE AFFILIATES, NOR
ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, MANAGERS, MEMBERS OR EMPLOYEES
MAKES ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY,
IN RESPECT OF THE BUYER, VNR OR THEIR RESPECTIVE SUBSIDIARIES, OR ANY OF THEIR
RESPECTIVE ASSETS, LIABILITIES OR OPERATIONS.

ARTICLE V  

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller on the date of Buyer’s execution
of this Agreement and on the Closing Date as follows:

13

--------------------------------------------------------------------------------



Section 5.1.  Organization and Existence.  Buyer is a Delaware limited liability
company duly organized, legally existing and in good standing under the laws of
the State of Delaware.

Section 5.2.  Power and Authority.  Buyer has full company power and authority
to execute, deliver, and perform this Agreement and each other agreement,
instrument, or document executed or to be executed by Buyer in connection with
the transactions contemplated hereby to which it is a party and to consummate
the transactions contemplated hereby and thereby.  The execution, delivery, and
performance by Buyer of this Agreement and each other agreement, instrument, or
document executed or to be executed by Buyer in connection with the transactions
contemplated hereby to which it is a party, and the consummation by it of the
transactions contemplated hereby and thereby, have been duly authorized by all
necessary company action of Buyer.

Section 5.3.  Valid and Binding Agreement.  This Agreement has been duly
executed and delivered by Buyer and constitutes, and each other agreement,
instrument, or document executed or to be executed by Buyer in connection with
the transactions contemplated hereby to which it is a party has been, or when
executed will be, duly executed and delivered by Buyer and constitutes, or when
executed and delivered will constitute, a valid and legally binding obligation
of Buyer, enforceable against it in accordance with their respective terms,
except that such enforceability may be limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium, and similar laws affecting creditors'
rights generally and (b) equitable principles which may limit the availability
of certain equitable remedies (such as specific performance) in certain
instances.

Section 5.4.  Non-Contravention.  The execution, delivery, and performance by
Buyer of this Agreement and each other agreement, instrument, or document
executed or to be executed by Buyer in connection with the transactions
contemplated hereby to which it is a party and the consummation by it of the
transactions contemplated hereby and thereby do not and will not (a) conflict
with or result in a violation of any provision of the membership agreement or
other governing instruments of Buyer, (b) conflict with or result in a violation
of any provision of, or constitute (with or without the giving of notice or the
passage of time or both) a default under, or give rise (with or without the
giving of notice or the passage of time or both) to any right of termination,
cancellation, or acceleration under, any bond, debenture, note, mortgage,
indenture, lease, contract, agreement, or other instrument or obligation to
which Buyer is a party or by which Buyer or any of its properties may be bound,
(c) result in the creation or imposition of any lien or other encumbrance upon
the properties of Buyer, or (d) violate any Applicable Law binding upon Buyer.

Section 5.5.  Approvals.  No consent, approval, order, or authorization of, or
declaration, filing, or registration with, any court or governmental agency or
of any third party is required to be obtained or made by Buyer in connection
with the execution, delivery, or performance by Buyer of this Agreement and each
other agreement, instrument, or document executed or to be executed by Buyer in
connection with the transactions contemplated hereby to which it is a party or
the consummation by it of the transactions contemplated hereby and thereby.

14

--------------------------------------------------------------------------------



Section 5.6.  Pending Litigation.  There are no Proceedings pending or, to
Buyer's Knowledge, threatened against or affecting the execution and delivery of
this Agreement by Buyer or the consummation of the transactions contemplated
hereby by Buyer.

Section 5.7.  Knowledgeable Purchaser.  Buyer is a knowledgeable purchaser,
owner and operator of oil and gas properties, has the ability to evaluate (and
in fact has evaluated) the Properties for purchase, and is acquiring the
Properties for its own account and not with the intent to make a distribution
within the meaning of the Securities Act (and the rules and regulations
pertaining thereto) or a distribution thereof in violation of any other
applicable securities laws.  

Section 5.8.  Fees and Commissions.  No broker, investment banker, financial
advisor or other Person is entitled to any broker's, finder's, financial
advisor's or other similar fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Buyer.

ARTICLE VI  

CERTAIN COVENANTS OF SELLER PENDING CLOSING

Section 6.1.  Access to Files.  From the date hereof until Closing, Seller will
give Buyer, and its attorneys and other representatives, access at all
reasonable times to the Properties and to any contract files, lease or other
title files, production files, well files, accounting records and other files of
Seller pertaining to the ownership and/or operation of the Properties, and
Seller will use its reasonable best efforts to arrange for Buyer, and its
attorneys and other representatives, to have access to any such files in the
office of Seller.  Seller shall not be obligated to provide Buyer with access to
any records or data which Seller cannot provide to Buyer without, in its
opinion, breaching confidentiality agreements with other parties.  All
information obtained by Buyer shall be maintained in strict confidence, for use
solely in connection with its evaluation of the Properties, and shall not be
disclosed to any other party without Seller's prior written consent.

Section 6.2.  Conduct of Operations.  Seller will (i) continue the routine
operation of the Properties in the ordinary course of business and as would a
prudent operator; (ii) operate the Properties in material compliance with all
Applicable Laws and Environmental Laws, in compliance with all oil, gas or
mineral leases, and in material compliance with all Basic Documents other than
such leases; and (iii) fulfill all obligations (including all obligations to
make payments under leases or other Basic Documents) under such leases, and
under such other Basic Documents and, in all material respects, under such
Applicable Laws and Environmental Laws.  Without limitation of the foregoing,
the failure to perform an obligation, when such failure could result in
forfeiture or termination of rights of Seller under a Basic Document, shall be
considered material for purposes hereof.

Section 6.3.  Restrictions on Certain Actions.  Seller will not, without Buyer's
prior consent:

15

--------------------------------------------------------------------------------



       (a)  except as described on Schedule 6.3 of the Seller’s Disclosure
Schedule, expend any funds in excess of twenty five thousand dollars ($25,000),
or make any commitments to expend funds (including entering into new agreements
which would obligate Seller to expend funds in excess of $25,000), or otherwise
incur any other obligations or liabilities, in connection with the ownership or
operation of the Properties after the Effective Date, other than routine
expenses incurred in the normal operation of the existing wells on the Oil and
Gas Properties and except in the event of an emergency requiring immediate
action to protect life or preserve the Properties;

       (b)  except where necessary to prevent the termination of an oil and gas
lease or other material agreement governing Seller's interest in the Properties,
propose the drilling of any additional wells, or propose the deepening, plugging
back or reworking of any existing wells, or propose the conducting of any other
operations which require consent under the applicable operating agreement, or
propose the conducting of any other operations other than the normal operation
of the existing wells on the Oil and Gas Properties, or propose the abandonment
of any wells on the Oil and Gas Properties (and Seller agrees that it will
advise Buyer of any such proposals made by third parties and will respond to
each such proposal made by a third party in the manner requested by Buyer);

       (c)  sell, transfer or abandon any portion of the Properties other than
items of materials, supplies, machinery, equipment, improvements or other
personal property or fixtures forming a part of the Properties (and then only if
the same is replaced with an item of substantially equal suitability, free of
liens and security interests, which replacement item will then, for the purposes
of this Agreement, become part of the Properties); or

       (d)  release (or permit to terminate), or modify or reduce its rights
under, any oil, gas or mineral lease forming a part of the Oil and Gas
Properties, or any other Basic Document, or enter into any new agreements which
would be Basic Documents, or modify any existing production sales contracts or
enter into any new production sales contracts, except contracts terminable by
Seller with notice of 60 days or less.

Section 6.4.  Payment of Expenses.  Seller will cause all expenses (including
all bills for labor, materials and supplies used or furnished for use in
connection with the Properties and all severance, production, and similar taxes)
relating to the ownership or operation of the Properties prior to the date of
Closing to be promptly paid and discharged, except for expenses disputed in good
faith.

Section 6.5.  Preferential Rights and Third Party Consents.  Seller will
request, from the appropriate parties (and in accordance with the documents
creating such rights and/or requirements), waivers of the preferential rights to
purchase, or requirements that consent to assignment be obtained, which are
identified in Section 6.5 of the Seller Disclosure Schedule.  Seller shall have
no obligation hereunder other than to so request such waivers (i.e., Seller
shall have no obligation to assure that such waivers are obtained), and if all
such waivers (or any other waivers of preferential rights to purchase or
requirements that consent be obtained to assignment, even if the same are not
listed on such Section 6.5) are not obtained, Buyer may treat any waiver which
is not obtained as a matter which causes Seller's title to not be sufficient to
meet the standards set forth in Article VIII; provided, however, that if the
unobtained waiver is a waiver of a preferential right to purchase, and if both
Buyer and Seller agree to this treatment of such matter (and agree upon an
appropriate allocation of the Purchase Price), Seller will tender (at the agreed
allocated portion of the Purchase Price) the required interest in the Property
affected by such unwaived preferential right to purchase to the holder, or
holders, of such right who have elected not to waive such preferential right to
purchase, and if, and to the extent that, such preferential right to purchase is
exercised by such party or parties, such interest in such Property will be
excluded from the transaction contemplated hereby and the Purchase Price will be
reduced by the amount paid, or to be paid, by the party exercising such
preferential right to purchase (and Seller shall collect such amount from such
purchaser).

16

--------------------------------------------------------------------------------



Section 6.6.  Exclusive Negotiations.  In consideration of the time, expense and
effort to be expended by Buyer in connection with the transactions contemplated
hereby, Seller will not, and will use its Reasonable Best Efforts to insure that
its Affiliates and representatives do not, directly or indirectly, solicit any
offer from, initiate or engage in any discussions or negotiations with, or
provide any information to, any Person (other than Buyer, its Affiliates and
representatives) concerning any possible proposal regarding a transaction
involving the Properties.  Seller shall promptly advise Buyer orally and in
writing of any inquiry or proposal by a third party regarding such a
transaction.



ARTICLE VII  

ADDITIONAL AGREEMENTS OF THE PARTIES

Section 7.1.  Reasonable Best Efforts.  Each party hereto agrees that it will
not voluntarily undertake any course of action inconsistent with the provisions
or intent of this Agreement and will use its Reasonable Best Efforts to take, or
cause to be taken, all action and to do, or cause to be done, all things
reasonably necessary, proper, or advisable under Applicable Laws to consummate
the transactions contemplated by this Agreement, including (i) cooperation in
determining whether any consents, approvals, orders, authorizations, waivers,
declarations, filings, or registrations of or with any Governmental Entity or
third party are required in connection with the consummation of the transactions
contemplated hereby; (ii) Reasonable Best Efforts to obtain any such consents
approvals, orders, authorizations, and waivers and to effect any such
declarations, filings, and registrations; (iii) Reasonable Best Efforts to cause
to be lifted or rescinded any injunction or restraining order or other order
adversely affecting the ability of the parties to consummate the transactions
contemplated hereby; (iv) Reasonable Best Efforts to defend, and cooperation in
defending, all Proceedings challenging this Agreement or the consummation of the
transactions contemplated hereby; and (v) the execution of any additional
instruments necessary to consummate the transactions contemplated hereby.

Section 7.2.  Notice of Litigation.  Until the Closing, (i) Buyer, upon learning
of the same, shall promptly notify Seller of any Proceeding which is commenced
or threatened against Buyer and which affects this Agreement or the transactions
contemplated hereby and (ii)  Seller, upon learning of the same, shall promptly
notify Buyer of any Proceeding which is commenced or threatened against Seller
which affects this Agreement or the transactions contemplated hereby.

Section 7.3.  Notification of Certain Matters.  Seller shall give prompt notice
to Buyer of:  (i) the occurrence or nonoccurrence of any event the occurrence or
nonoccurrence of which would be likely to cause any representation or warranty
made by Seller in Article III to be untrue or inaccurate at or prior to the
Closing and (ii) any failure of Seller to comply with or satisfy any covenant,
condition, or agreement to be complied with or satisfied by Seller hereunder
prior to Closing.  Buyer shall give prompt notice to Seller of:  (i) the
occurrence or nonoccurrence of any event the occurrence or nonoccurrence of
which would be likely to cause any representation or warranty contained in
Article VI to be untrue or inaccurate at or prior to the Closing, and (ii) any
failure of Buyer to comply with or satisfy any covenant, condition, or agreement
to be complied with or satisfied by Buyer hereunder prior to Closing.  The
delivery of any notice pursuant to this Section shall not be deemed
to:  (x) modify the representations or warranties hereunder of the party
delivering such notice, (y) modify the conditions set forth in Article X or
(z) limit or otherwise affect the remedies available hereunder to the party
receiving such notice.

17

--------------------------------------------------------------------------------



Section 7.4.  Fees and Expenses.  All fee and expenses incurred in connection
with this Agreement by Seller will be borne by and paid by Seller.  All fees and
expenses incurred in connection with this Agreement by Buyer will be borne by
and paid by Buyer.

Section 7.5.  Public Announcement.   After the execution of this Agreement,
Seller and Buyer shall issue the press release attached hereto as Exhibit 7.5.

Section 7.6.  Casualty Loss Prior to Closing.  In the event of damage by fire or
other casualty to the Properties after the Effective Date and prior to the
Closing, then this Agreement shall remain in full force and effect, and (unless
Buyer and Seller shall otherwise agree) in such event

       (a)  as to each such Property so damaged which is an Oil and Gas
Property, the parties shall mutually agree on a Purchase Price adjustment
unless  Seller should be entitled to make any claims under any insurance policy
with respect to such damage, in which case Seller shall, at Seller's election,
either collect (and when collected pay over to Buyer), or assign to Buyer, such
claims, and

       (b)  as to each such Property which is other than an Oil and Gas
Property, Seller shall, at Seller's election, either collect (and when collected
pay over to Buyer), or assign to Buyer, any and all insurance claims relating to
such loss, and Buyer shall take title to the Property affected by such loss
without reduction of the Purchase Price.

Section 7.7.  Books and Records.  At or promptly after Closing (but in any event
within five Business Days after the Closing), Seller shall make available for
copying  all books and records pertaining to the Properties that are in Seller's
possession or control.

Section 7.8.  Further Assurances.  After the Closing, Buyer and Seller shall
execute and deliver, and shall otherwise cause to be executed and delivered,
from time to time, such further instruments, notices, division orders, transfer
orders and other documents, and do such other and further acts and things, as
may be reasonably necessary to more fully and effectively grant, convey and
assign the Properties to Buyer.

Section 7.9.  Hedges.

Seller arranged for a financial hedge as more fully described on Schedule 7.9.1
of Seller’s Disclosure Schedule of production from the Oil and Gas Properties
commencing on July 1, 2008 (the “Hedge”).  At Closing, Seller shall assign, and
Buyer shall cause Buyer to assume, the Hedge by having Buyer execute a Novation
Agreement in the form of such Novation Agreement attached hereto as set forth in
Schedule 7.9.2 of Seller' Disclosure Schedule.  The “Novation Date”, as such
term is used herein (and as such term is used in the relevant documents
comprising and governing the novation of the Hedge) shall be the date upon which
Closing occurs.

18

--------------------------------------------------------------------------------



Section 7.10.       Operation of the Assets Post Closing.  

At the Closing, the Parties agree to enter into  mutually agreeable Operating
Agreements affecting the Oil and Gas Properties on the agreed AAPL Form (Exhibit
7.10) containing the following provisions, among others:

 * Lewis Petro Properties, Inc. (“LPP”) will be the Operator of the Oil and Gas
   Properties, however in the event that Seller (or its affiliate) sells more
   than fifty percent (50%) of its interest in the Oil and Gas Properties to a
   non-affiliated third party or parties, Buyer shall have the right to take
   over operations effective as of the date of the sale.
 * LPP shall propose the drilling of 6 wells in 2008 and 7 wells per year
   (beginning in 2009) through 2013. No more than 1 well shall be drilling at
   any time without the mutual consent of both parties
 * Should LPP fail to propose said wells, Buyer shall have the right to propose
   same.
 * In the event a well is proposed and a party elects not to participate in said
   well, then, provided the well is drilled timely, the non-consenting party
   shall assign to the consenting party all of its right, title and interest in
   the well and in the 40 acres of leasehold around such well.
 * LPP shall serve as the marketing representative for Buyer for the sale of its
   natural gas, oil/condensate, NGL’s from processing and Buyer shall be
   entitled to the same benefits of pricing and other terms as if Buyer had been
   a signatory to said contracts. LPP shall make disbursement of revenues to
   Buyer within five (5) days after receipt of corresponding revenues but no
   later than thirty (30) days following the end of the calendar month in which
   production occurs.
 * A right of first refusal to acquire any interest subject to the Operating
   Agreement and being sold by a party.
 * In the accounting procedure to be included in the Operating Agreement, the
   Operator shall be entitled to the following fees for providing services to
   Buyer, proportionately reduced to Buyer’s interest:
   * Operating/Gauging Fee: $505.00 per month per producing well (with a 4% per
     year escalator commencing on June 1, 2011)
 * As to the wellbores described on Exhibit I and for regulatory purposes only,
   Buyer shall have the right to use, designate and assign as much as forty
   acres around the borehole of each well for purposes of obtaining permits,
   assigning allowables and allocating allowable production. In the event the
   use, designation or assignment of such acreage would materially impede,
   impair or curtail the Operator’s rights to acquire drilling permits or to
   maximize allowables for wells drilled on the Properties, including wells the
   Parties may drill on acreage otherwise assigned to said well by Buyer, Buyer
   will take all commercially reasonable actions to designate and assign other
   acreage on the Properties to the borehole for the purposes described above.
   Seller will take all commercially reasonable actions to give effect to any
   designations and assignments made by Buyer as contemplated by this paragraph.

19

--------------------------------------------------------------------------------


 * While Buyer will have the right to re-complete a well up the hole within the
   existing wellbore described in Exhibit I, Buyer is strictly prohibited from
   the following activities, without the consent of Seller:
   
   
   * Deepening an existing well;
   * Moving down the well to perforate or stimulate;
   * Drilling a horizontal lateral from the well.

Section 7.11        Gates Production Company Participation.

Subject to certain limitations, the parties recognize and agree that the Gates
Production Company, Inc. (“Gates Production”) has a contractual right to
participate and acquire a ten percent (10%) working interest in all wells to be
drilled on lands covered by the Gates “N” Lease, which is more fully described
on Exhibit II, attached hereto.  If Gates Production exercises its option to
participate, then the ten percent (10%) working interest shall be derived from
Seller’s retained fifty-five percent (55%) interest in the Gates ”N” Lease.  In
the event that Gates Production elects not to participate in any given well
drilled under the Gates “N” Lease (a “Non-Election Well”), then Buyer (except
when Buyer is a non-consenting party) shall be obligated to acquire an
additional five percent (5%) working interest equal to a 3.75% net revenue
interest in that Non-Election Well.  Buyer shall pay Seller $22,500 for
leasehold costs associated with the additional 5% working interest in a
Non-Election Well.  

Further, Seller has the right, pursuant to an agreement with Gates Mineral
Company, Ltd., (“Gates Mineral”) to drill up to two additional wells on the
Gates “Amended-Consolidated” Lease (which is more fully described on Exhibit
III) in lieu and satisfaction of Seller’s drilling obligation on a lease between
Seller and Gates Mineral Company, Ltd. which is not a part of this
transaction.  In the event Seller chooses to drill such obligation wells on the
Gates “Amended-Consolidated” Lease, Gates will have the right to participate and
acquire a ten percent (10%) working interest in such wells.  If Seller chooses
to drill such obligation wells on the Gates “Amended-Consolidated” Lease and if
Gates elects to participate for its ten percent (10%) share, then the ten
percent 10% working interest shall be derived by deducting five percent (5%)
from Buyer and five percent (5%) from Seller.  In such a case, Seller shall pay
or credit Buyer in the amount of $22,500 for leasehold costs associated with the
five percent (5%) working interest derived from Buyer.

Section 7.12        Audit.

Within 45 days after Closing, Seller shall cause its outside auditor to audit
the revenues and direct operating expenses for the Oil and Gas Properties for
the calendar year 2007.  Such outside auditor shall agree that said financial
data and related audit opinion can be used by VNR in its public filings. The
cost of preparing said audit shall be paid by Buyer.  Also, Seller will provide
Buyer unaudited statement of revenues and direct operating expenses for the six
months ended June 30, 2008 for the Oil and Gas Properties prepared on the same
basis as the audited statement for 2007 and will assist Buyer in preparing the
unaudited reserve disclosures as required by FASB 69.

Section 7.13        Confidentiality.

20

--------------------------------------------------------------------------------



The parties agree that the terms and conditions of this Agreement shall be
treated as confidential as to third parties or disclosure to third parties
concerning the Agreement without the prior written consent of the other, except
as may be required by law or the rules of any stock exchange or securities
market.  Notwithstanding anything herein to the contrary, the parties agree that
Seller shall be allowed to disclose the terms and conditions of this Agreement
to one or more Lessors for the purposes of obtaining consents to assign and/or
addressing any rights of first refusal existing as of the date of this Agreement
and (ii) VNR shall be allowed to file a Form 8-K and issue the press release
attached as Exhibit 7.5in connection with the transactions contemplated by this
Agreement and VNR shall be allowed to disclose the terms and conditions of this
Agreement to its financing sources.

Section 7.14.       Gathering Agreement.

          The parties agree that at the Closing they will enter into a Gathering
Agreement in the form attached hereto as Exhibit 7.14.

Section 7.15        Transfer Restrictions.

(a)       The Seller understands that the VNR Units are being offered in a
transaction not involving a public offering within the meaning of the Securities
Act and that the offer and sale of the VNR Units has not been registered under
the Securities Act and, unless so registered, the VNR Units may not be sold
except as permitted in the following sentence.  The Seller agrees that, if in
the future the Seller decides to offer, resell, pledge or otherwise transfer
such VNR Units, such VNR Units may be offered, resold, pledged or otherwise
transferred only (i) to VNR or a subsidiary thereof, (ii) pursuant to a
registration statement that has been declared effective under the Securities
Act, or (iii) pursuant to an available exemption from the registration
requirements of the Securities Act, subject to compliance with any applicable
securities laws of any jurisdiction.  The Seller understands that the transfer
agent for the Common units representing limited liability interests in VNR will
not be required to accept for registration or transfer any of the VNR Units
acquired by the Seller hereunder, except upon presentation of evidence
satisfactory to VNR and the transfer agent that the foregoing restrictions on
transfer have been complied with.  The Seller acknowledges that VNR reserves the
right prior to any offer, sale or other transfer of the VNR Units to require the
delivery of an opinion of counsel, certifications and/or other information
reasonably satisfactory to VNR.  The Seller agrees not to engage in hedging
transactions with regard to the VNR Units unless in compliance with the
Securities Act.

(b)       Seller agrees to the imprinting, so long as is required by this
Section 7.15(b), of the following legend on any certificate evidencing VNR
Units:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.  NOTWITHSTANDING THE FOREGOING, THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY SUCH SECURITIES.


21

--------------------------------------------------------------------------------



Certificates evidencing VNR Units shall not be required to contain such legend
or any other legend following any sale of such VNR Units pursuant to an
effective registration statement or Rule 144, or if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the Securities and
Exchange Commission).

(c)       Removal of Legend.  The Seller may request VNR to remove the legend
described in Section 7.15(b) from the certificates evidencing the VNR Units by
submitting to VNR such certificates, together with an opinion of counsel
reasonably satisfactory to VNR to the effect that such legend is no longer
required under the Securities Act or applicable state laws, as the case may be.
VNR shall cooperate with the Seller to effect the removal of such legend.

          Section 7.16        Development Leases Limited to Forty-One PUDs.

Buyer and Seller hereby acknowledge and agree that development of the Leases
collectively described on Exhibits II and III hereto (the “Development Leases”)
shall be limited to no more than forty-one wells (PUDs).  The Buyer and Seller
further agree that each producing well shall earn a 40 acre unit surrounding
each said well under the Development Leases (unless a lesser unit is prescribed
by the terms of the lease, in which case the retained unit size shall be reduced
to the lesser size).  The Buyer and Seller shall mutually agree to the
configuration of each retained unit.  If and when the forty-one PUDs have been
drilled and if the Development Leases have not all terminated, then the Buyer
agrees to assign any unearned acreage remaining in any of the Development Leases
to Seller within 30 days of abandonment or completion of the 41st
well.  Notwithstanding any term to the contrary, this Section 7.16 shall survive
the Closing until the obligations set forth herein have been met or the
Development Leases terminate, whichever is sooner.  



ARTICLE VIII  

DUE DILIGENCE EXAMINATION

Section 8.1.  Buyer Indemnification.

BUYER HEREBY INDEMNIFIES AND SHALL DEFEND AND HOLD SELLER, AFFILIATES THEREOF,
AND ITS AND THEIR RESPECTIVE OWNERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
REPRESENTATIVES, CONTRACTORS, SUCCESSORS, AND ASSIGNS HARMLESS FROM AND AGAINST
ANY AND ALL OF THE FOLLOWING CLAIMS ARISING FROM BUYER'S INSPECTING AND
OBSERVING THE PROPERTIES:  (I) CLAIMS FOR PERSONAL INJURIES TO OR DEATH OF
EMPLOYEES OF BUYER, ITS CONTRACTORS, AGENTS, CONSULTANTS, AND REPRESENTATIVES,
AND DAMAGE TO THE PROPERTY OF BUYER OR OTHERS ACTING ON BEHALF OF BUYER, EXCEPT
FOR INJURIES OR DEATH CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SELLER, AFFILIATES THEREOF OR ITS OR THEIR RESPECTIVE EMPLOYEES, CONTRACTORS,
AGENTS, CONSULTANTS, OR REPRESENTATIVES; AND (II) CLAIMS FOR PERSONAL INJURIES
TO OR DEATH OF EMPLOYEES OF SELLER OR THIRD PARTIES, AND DAMAGE TO THE PROPERTY
OF SELLER OR THIRD PARTIES, TO THE EXTENT CAUSED BY THE NEGLIGENCE, GROSS
NEGLIGENCE, OR WILLFUL MISCONDUCT OF BUYER.  TO THE EXTENT PROVIDED ABOVE, THE
FOREGOING INDEMNITY INCLUDES, AND THE PARTIES INTEND IT TO INCLUDE, AN
INDEMNIFICATION OF THE INDEMNIFIED PARTIES FROM AND AGAINST CLAIMS ARISING OUT
OF OR RESULTING, IN WHOLE OR PART, FROM THE CONDITION OF THE PROPERTY OR THE
SOLE, JOINT, COMPARATIVE, OR CONCURRENT NEGLIGENCE OR STRICT LIABILITY OF ANY OF
THE INDEMNIFIED PARTIES.  THE PARTIES HERETO AGREE THAT THE FOREGOING COMPLIES
WITH THE EXPRESS NEGLIGENCE RULE AND IS CONSPICUOUS.

22

--------------------------------------------------------------------------------



ARTICLE IX  

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE PARTIES

Section 9.1.  Conditions Precedent to the Obligations of Buyer.  The obligations
of Buyer under this Agreement are subject to each of the following conditions
being met:

       (a)  Each and every representation of Seller under this Agreement shall
be true and accurate in all material respects as of the date when made (except
that where any statement in a representation and warranty expressly includes a
standard of materiality, such statement shall be true and accurate in all
respects giving effect to such standard) and shall be deemed to have been made
again at and as of the time of Closing and shall at and as of such time of
Closing be true and accurate in all material  respects (except that where any
statement in a representation and warranty expressly includes a standard of
materiality, such statement shall be true and accurate in all respects giving
effect to such standard), except as to changes specifically contemplated by this
Agreement or consented to by Buyer.

       (b)  Seller shall have performed and complied in all material respects
with (or compliance therewith shall have been waived by Buyer) each and every
covenant, agreement and condition required by this Agreement to be performed or
complied with by Seller prior to or at the Closing.

       (c)  Seller shall have delivered a certificate executed by the president
of Seller dated the Closing Date, representing and certifying in such detail as
Buyer may reasonably request that the conditions set forth in subsections (a)
and (b) above have been fulfilled.

       (d)  No Proceeding (excluding any Proceeding initiated by Buyer or any of
its affiliates) shall, on the Closing Date, be pending or threatened before any
Governmental Entity seeking to restrain, prohibit, or obtain damages or other
relief in connection with the consummation of the transactions contemplated by
this Agreement.

23

--------------------------------------------------------------------------------



       (e)  Buyer shall have received a release of any liens covering or
affecting the Properties, executed in recordable form in form and substance
agreeable to Buyer.

       (f)  Buyer shall have received conveyances of the Properties executed and
delivered by Seller, which conveyances shall be substantially in the form of the
instruments attached hereto as Exhibit 9.1(f) in all material respects
(collectively the "Conveyance").

       (g)  Buyer shall have received a certificate of non-foreign status in
form, date and content reasonably acceptable to Buyer, executed and delivered by
Seller pursuant to Section 1445 of the Code and the regulations promulgated
thereunder.

       (h)  Buyer shall have received all other agreements, instruments and
documents which are required by other terms of this Agreement to be executed or
delivered by Seller or any other party to Buyer prior to or in connection with
the Closing.

Section 9.2.  Conditions Precedent to the Obligations of Seller.  The
obligations of Seller under this Agreement are subject to each of the following
conditions being met:

       (a)  Each and every representation of Buyer under this Agreement shall be
true and accurate in all material respects as of the date when made and shall be
deemed to have been made again at and as of the time of Closing and shall at and
as of such time of Closing be true and accurate in all respects except as to
changes specifically contemplated by this Agreement or consented to by Seller.

       (b)  Buyer shall have performed and complied in all material respects
with (or compliance therewith shall have been waived by Seller) each and every
covenant, agreement and condition required by this Agreement to be performed or
complied with by Buyer prior to or at the Closing.

       (c)  No Proceeding (excluding any Proceeding initiated by Seller or any
of its affiliates) shall, on the Closing Date, be pending or threatened before
any Governmental Entity seeking to restrain, prohibit, or obtain damages or
other relief in connection with the consummation of the transactions
contemplated by this Agreement.

       (d)  Seller shall have received all other agreements, instruments and
documents which are required by other terms of this Agreement to be executed or
delivered by Buyer or any other party to Seller prior to or in connection with
the Closing.

ARTICLE X  

TERMINATION, AMENDMENT AND WAIVER

Section 10.1.  Termination.  This Agreement may be terminated and the
transactions contemplated hereby abandoned at any time prior to the Closing in
the following manner:

       (a)  by mutual written consent of Seller and Buyer; or

       (b)  by either Seller or Buyer, if:

24

--------------------------------------------------------------------------------



           (i)  the Closing shall not have occurred on or before July 31, 2008,
unless such failure to close shall be due to a breach of this Agreement by the
party seeking to terminate this Agreement pursuant to this clause (i); or

          (ii)  there shall be any statute, rule, or regulation that makes
consummation of the transactions contemplated hereby illegal or otherwise
prohibited or a Governmental Entity shall have issued an order, decree, or
ruling or taken any other action permanently restraining, enjoining, or
otherwise prohibiting the consummation of the transactions contemplated hereby,
and such order, decree, ruling, or other action shall have become final and
nonappealable.

(c)        by Seller, if (i) Buyer shall have failed to fulfill in any material
respect any of its obligations under this Agreement; or (ii) any of the
representations and warranties of Buyer contained in this Agreement shall not be
true and correct in all material respects and, in the case of each of
clauses (i) and (ii), such failure, misrepresentation, or breach of warranty
(provided it can be cured) has not been cured within ten days after written
notice thereof from the Seller to Buyer; or

(d)       by Buyer, if (i) Seller shall have failed to fulfill in any material
respect any of their obligations under this Agreement, or (ii) any of the
representations and warranties of Seller contained in this Agreement shall not
be true and correct in all material respects (except that where any statement in
a representation and warranty expressly includes a standard of materiality, such
statement shall be true and accurate in all respects giving effect to such
standard) and, in the case of clauses (i) and (ii), such failure,
misrepresentation or breach of warranty (provided it can be cured) has not been
cured within ten days after written notice thereof from Buyer to Seller.

Section 10.2.  Effect of Termination.  In the event of the termination of this
Agreement pursuant to Section 10.1 by the Seller, on the one hand, or Buyer, on
the other, written notice thereof shall forthwith be given to the other party or
parties specifying the provision hereof pursuant to which such termination is
made, and this Agreement shall become void and have no effect, except that the
agreements contained in this Article X, in Sections 7.4, 7.5 and 8.3 and in
Articles XII and XIII shall survive the termination hereof..  

Section 10.3.  Amendment.  This Agreement may not be amended except by an
instrument in writing signed by or on behalf of all the parties hereto.

Section 10.4.  Waiver.  Seller, on the one hand, or Buyer, on the other,
may:  (i) waive any inaccuracies in the representations and warranties of the
other contained herein or in any document, certificate, or writing delivered
pursuant hereto, or (ii) waive compliance by the other with any of the other's
agreements or fulfillment of any conditions to its own obligations contained
herein.  Any agreement on the part of a party hereto to any such waiver shall be
valid only if set forth in an instrument in writing signed by or on behalf of
such party.  No failure or delay by a party hereto in exercising any right,
power, or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power, or privilege.

25

--------------------------------------------------------------------------------



ARTICLE XI  

SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION

Section 11.1.  Survival.

(a)  The representations and warranties of the parties hereto contained in this
Agreement or in any certificate, instrument, or document delivered pursuant
hereto shall survive the Closing, regardless of any investigation made by or on
behalf of any party, provided that (i) any representation and warranty of Seller
contained in Sections 4.7 through 4.18 pertaining to the payment of (x)
royalties and (y) severance and other similar taxes shall survive until the
second anniversary of the Closing Date and (ii) all other the representations
and warranties of Seller contained in Sections 4.7 through 4.18 shall survive
until the first anniversary of the Closing Date (such anniversary date and time
of expiration called a "Survival Date").  From and after a Survival Date, no
party hereto shall be under any liability with respect to any representation or
warranty to which such Survival Date relates, except with respect to matters as
to which notice has been received in accordance with Section 11.1(b).

(b)  No party hereto shall have any indemnification obligation pursuant to this
Article XI or otherwise in respect of any representation, warranty or covenant
unless it shall have received from the party seeking indemnification written
notice of the existence of the claim for or in respect of which indemnification
in respect of such representation, warranty or covenant is being sought, and
such written notice is given on or before the applicable Survival Date.  Such
notice shall set forth with reasonable specificity (i) the basis under this
Agreement, and the facts that otherwise form the basis of such claim, (ii) the
estimate of the amount of such claim (which estimate shall not be conclusive of
the final amount of such claim) and an explanation of the calculation of such
estimate, including a statement of any significant assumptions employed therein,
and (iii) the date on and manner in which the party delivering such notice
became aware of the existence of such claim.

(c)  From the Closing Date through the Survival Date, any claim for
indemnification for any title defect(s) by Buyer from Seller pertaining to
Section 4.7 (“Basic Documents”) is only enforceable to the extent the aggregate
sum of all claims for title defect(s) is in excess of 2.5% of the Purchase
Price.

Section 11.2.  Seller's Indemnification Obligations.  Seller shall, on the date
of Closing, agree (and, upon delivery to Buyer of the Conveyance, shall be
deemed to have agreed), subject to the limitations and procedures contained in
this Article XI, following the Closing, to indemnify and hold Buyer, its
Affiliates and its and their respective successors and permitted assigns and all
of their respective stockholders, partners, members, managers, directors,
officer, employees, agents and representatives harmless from and against any and
all claims, obligations, actions, liabilities, damages or expenses (a) resulting
from any misrepresentation or breach of any warranty, covenant or agreement of
Seller contained in this Agreement or any certificate delivered by Seller at the
Closing, (b) relating to the Excluded Assets, or (c) relating to the ownership
or operation of the Properties before the Effective Date.

26

--------------------------------------------------------------------------------



Section 11.3.  Buyer's Indemnification Obligations.  Buyer shall, on the date of
Closing, agree (and, upon delivery to Buyer of the Conveyance, shall be deemed
to have agreed), subject to the limitations and procedures contained in this
Article XI, following the Closing, to indemnify and hold Seller harmless from
and against any and all claims, obligations, actions, liabilities, damages,
costs or expenses, (collectively, "Seller's Losses") (a) resulting from any
misrepresentation or breach of any warranty, covenant or agreement of Buyer
contained in this Agreement or any certificate delivered by Buyer at the
Closing, or (b) relating to Buyer's ownership and operation of the Properties
after the Effective Date.

Section 11.4.  Indemnification Proceedings.  In the event that any claim or
demand for which a party (an "Indemnifying Party"), would be liable to the
another party under Section 11.2 or Section 11.3 (an "Indemnified Party") is
asserted against or sought to be collected from an Indemnified Party by a third
party, the Indemnified Party shall with reasonable promptness notify the
Indemnifying Party of such claim or demand, but the failure so to notify the
Indemnifying Party shall not relieve the Indemnifying Party of its obligations
under this Article XI, except to the extent the Indemnifying Party demonstrates
that the defense of such claim or demand is materially prejudiced thereby.  The
Indemnifying Party shall have 30 days from receipt of the above notice from the
Indemnified Party (in this Section 11.4, the "Notice Period") to notify the
Indemnified Party whether or not the Indemnifying Party desires, at the
Indemnifying Party's sole cost and expense, to defend the Indemnified Party
against such claim or demand; provided, that the Indemnified Party is hereby
authorized prior to and during the Notice Period to file any motion, answer or
other pleading that it shall deem necessary or appropriate to protect its
interests or those of the Indemnifying Party and not prejudicial to the
Indemnifying Party.  If the Indemnifying Party elects to assume the defense of
any such claim or demand, the Indemnified Party shall have the right to employ
separate counsel at its own expense and to participate in the defense
thereof.  If the Indemnifying Party elects not to assume the defense of such
claim or demand (or fails to give notice to the Indemnified Party during the
Notice Period), the Indemnified Party shall be entitled to assume the defense of
such claim or demand with counsel of its own choice, at the expense of the
Indemnifying Party.  If the claim or demand is asserted against both the
Indemnifying Party and the Indemnified Party and based on the advice of counsel
reasonably satisfactory to the Indemnifying Party it is determined that there is
a conflict of interest which renders it inappropriate for the same counsel to
represent both the Indemnifying Party and the Indemnified Party, the
Indemnifying Party shall be responsible for paying separate counsel for the
Indemnified Party; provided, however, that the Indemnifying Party shall not be
responsible for paying for more than one separate firm of attorneys to represent
all of the Indemnified Parties, regardless of the number of Indemnified
Parties.  If the Indemnifying Party elects to assume the defense of such claim
or demand, (i) no compromise or settlement thereof may be effected by the
Indemnifying Party without the Indemnified Party's written consent (which shall
not be unreasonably withheld) unless the sole relief provided is monetary
damages that are paid in full by the Indemnifying Party and (ii) the
Indemnifying Party shall have no liability with respect to any compromise or
settlement thereof effected without its written consent (which shall not be
unreasonably withheld).

Section 11.5.  Indemnification Exclusive Remedy.  Indemnification pursuant to
the provisions of this Article XI shall be the exclusive remedy of the parties
hereto for any misrepresentation or breach of any warranty, covenant or
agreement contained in this Agreement or in any closing document executed and
delivered pursuant to the provisions hereof or thereof, or any other claim
arising out of the transactions contemplated by this Agreement.

27

--------------------------------------------------------------------------------



Section 11.6.  Limited to Actual Damages; No Consequential Damages.  The
indemnification obligations of the parties pursuant to this Article XI shall be
limited to actual Damages and shall not include incidental, consequential,
indirect, punitive, or exemplary Damages, provided that any incidental,
consequential, indirect, punitive, or exemplary Damages recovered by a third
party (including a Governmental Entity, but excluding any Affiliate of any
party) against a party entitled to indemnity pursuant to this Article XI shall
be included in the Damages recoverable under such indemnity.

ARTICLE XII  

MISCELLANEOUS MATTERS

Section 12.1.  Dispute Resolution.

(a)  Any and all claims, disputes, controversies or other matters in question
arising out of or relating to this Agreement, any provision hereof, the alleged
breach of any such provision, or in any way relating to the subject matter of
this Agreement or the relationship among the parties created by this Agreement,
involving the parties, their affiliates and/or their respective representatives
(all of which are referred to herein as "Disputes"), even though some or all of
such Disputes allegedly are extra-contractual in nature, whether such Disputes
sound in contract, tort, or otherwise, at law or in equity, under state or
federal law, whether provided by statute or the common law, for damages or any
other relief, shall be resolved solely in accordance with this Section 12.1.

(b)  If a Dispute occurs that the senior representatives of the parties
responsible for the transaction contemplated by this Agreement have been unable,
in good faith, to settle or agree upon within a period of 15 days after such
Dispute arose, the Seller shall nominate and commit one of its senior officers,
and Buyer shall nominate and commit one of its senior officers, to meet at a
mutually agreed time and place not later than 30 days after the Dispute has
arisen to attempt to resolve same.  If such senior management have been unable
to resolve such Dispute within a period of 15 days after such meeting, or if
such meeting has not occurred within 45 days following such Dispute arising,
then any party shall have the right, by written notice to the other, to resolve
the Dispute  by arbitration in accordance with the provisions of
Section 12.1(d).

(c)  Intentionally Deleted

(d)  Any Dispute that is not resolved pursuant to the foregoing provisions of
this Section 12.1 shall be settled exclusively and finally by arbitration in
accordance with this Section 12.1(d).

(i)  Such arbitration shall be conducted pursuant to the Federal Arbitration
Act, except as expressly provided otherwise in this Agreement.  The validity,
construction, and interpretation of this Section 12.1(d), and all procedural
aspects of the arbitration conducted pursuant hereto, including the
determination of the issues that are subject to arbitration (i.e.,
arbitrability), the scope of the arbitrable issues, allegations of "fraud in the
inducement" to enter into this Agreement or this arbitration provision,
allegations of waiver, laches, delay or other defenses to arbitrability, and the
rules governing the conduct of the arbitration (including the time for filing an
answer, the time for the filing of counterclaims, the times for amending the
pleadings, the specificity of the pleadings, the extent and scope of discovery,
the issuance of subpoenas, the times for the designation of experts, whether the
arbitration is to be stayed pending resolution of related litigation involving
third parties not bound by this Agreement, the receipt of evidence, and the
like), shall be decided by the arbitrators.  The arbitration shall be
administered by the American Arbitration Association (the "AAA"), and shall be
conducted pursuant to the Commercial Arbitration Rules of the AAA (the "Rules"),
except as expressly provided otherwise in this Agreement.  The arbitration
proceedings shall be subject to any optional rules contained in the Rules for
emergency measures and, in the case of Disputes with respect to amounts in
excess of $1 million, optional rules for large and complex cases.

28

--------------------------------------------------------------------------------



(ii)  The arbitrators shall permit and facilitate such discovery as they
determine is appropriate in the circumstances, taking into account the needs of
the parties and the desirability of making discovery expeditious and
cost-effective.  Such discovery may include pre-hearing depositions,
particularly depositions of witnesses who will not appear personally to testify,
if there is a demonstrated need therefore.  The arbitrators may issue orders to
protect the confidentiality of proprietary information, trade secrets and other
sensitive information disclosed in discovery.

(iii)  All arbitration proceedings hereunder shall be conducted in San Antonio,
Bexar County, Texas or such other mutually agreeable location.

(iv)  All arbitration proceedings hereunder shall be before a panel of three (3)
arbitrators appointed in accordance with the Rules consisting of Persons (which
can include lawyers) having at least ten (10) years of experience in or relating
to the oil and gas industry.

(v)  In deciding the substance of the Dispute, the arbitrators shall refer to
the substantive laws of the State of Texas for guidance (excluding choice-of-law
principles that might call for the application of the laws of another
jurisdiction).  Matters relating to arbitration shall be governed by the Federal
Arbitration Act.

(vi)  The parties shall request the arbitrators to conduct a hearing as soon as
reasonably practicable after appointment of the third arbitrator, and to render
a final decision completely disposing of the Dispute that is the subject of such
proceedings as soon as reasonably practicable after the final hearing.  The
parties shall instruct the arbitrators to impose time limitations they consider
reasonable for each phase of such proceeding, including, without limitation,
limits on the time allotted to each party for the presentation of its case and
rebuttal.  The arbitrators shall actively manage the proceedings as they deem
best so as to make the proceedings fair, expeditious, economical and less
burdensome than litigation.  To provide for speed and efficiency, the
arbitrators may:  (i) limit the time allotted to each party for presentation of
its case; and (ii) exclude testimony and other evidence they deem irrelevant or
cumulative.

29

--------------------------------------------------------------------------------



(vii)  Notwithstanding any other provision in this Agreement to the contrary,
the parties expressly agree that the arbitrators shall have absolutely no
authority to award consequential, incidental, special, treble, exemplary or
punitive damages of any type under any circumstances regardless of whether such
damages may be available under Applicable Law, or under the Federal Arbitration
Act or the Rules.

(viii)  The parties agree that there shall be no transcript of any hearing
before the arbitrators.  The parties shall request that final decision of the
arbitrators be in writing, be as brief as possible, set forth the reasons for
such final decision, and if the arbitrators award monetary damages to either
party, contain a certification by the arbitrators that they have not included
any incidental, special, treble, exemplary or punitive damages.  To the fullest
extent permitted by law, the arbitration proceeding and the arbitrators'
decision and award shall be maintained in confidence by the parties and the
parties shall instruct the arbitrators to likewise maintain such matters in
confidence.

(ix)  The fees and expenses of the arbitrators shall be borne equally by
Sellerand Buyer, but the decision of the arbitrators may include such award of
the arbitrators' fees and expenses and of other costs and attorneys' fees as the
arbitrators determine appropriate (provided that such award of costs and fees
may not exceed the amount of such costs and fees incurred by the losing party in
the arbitration).

(x)  The decision and award of the arbitrators shall be binding upon the parties
and final and nonappealable to the maximum extent permitted by law, and judgment
thereon may be entered in a court of competent jurisdiction and enforced by any
party as a final judgment of such court.

Section 12.2.  Notices.  All notices, requests, demands, and other
communications required or permitted to be given or made hereunder by any party
hereto shall be in writing and shall be deemed to have been duly given or made
if (i) delivered personally, (ii) transmitted by first class registered or
certified mail, postage prepaid, return receipt requested, (iii) sent by a
recognized prepaid overnight courier service (which provides a receipt), or
(iv) sent by telecopy or facsimile transmission, with receipt acknowledged, to
the parties at the following addresses (or at such other addresses as shall be
specified by the parties by like notice):



If to Seller:



Segundo Navarro Drilling, Ltd.
10101 Reunion Place, Suite 1000
San Antonio, Texas 78216
210.384.3200
210.340.0267:fax



30

--------------------------------------------------------------------------------



If to Buyer:

Vanguard Natural Resources, LLC

Vanguard Permian, LLC

7700 San Felipe, Ste. 485
Houston, Texas 77063
832.327.2255
832.327.2260:fax


Such notices, requests, demands, and other communications shall be effective
upon receipt.

Section 12.3.  Entire Agreement.  This Agreement, the Seller Disclosure
Schedule, together with the Exhibits, and other writings referred to herein or
delivered pursuant hereto, constitute the entire agreement between the parties
hereto with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof.

Section 12.4.  Injunctive Relief.  The parties hereto acknowledge and agree that
irreparable damage would occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of the provisions of this
Agreement, and shall be entitled to enforce specifically the provisions of this
Agreement, in any court of the United States or any state thereof having
jurisdiction, in addition to any other remedy to which the parties may be
entitled under this Agreement or at law or in equity.

Section 12.5.  Binding Effect; Assignment; No Third Party Benefit.  This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legal representatives, successors, and permitted
assigns.  Except as otherwise expressly provided in this Agreement, neither this
Agreement nor any of the rights, interests, or obligations hereunder shall be
assigned by any of the parties hereto without the prior written consent of the
other parties.  Except as provided in Article XI, nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person other than
the parties hereto, and their respective heirs, legal representatives,
successors, and permitted assigns, any rights, benefits, or remedies of any
nature whatsoever under or by reason of this Agreement.

Section 12.6.  Severability.  If any provision of this Agreement is held to be
unenforceable, this Agreement shall be considered divisible and such provision
shall be deemed inoperative to the extent it is deemed unenforceable, and in all
other respects this Agreement shall remain in full force and effect; provided,
however, that if any such provision may be made enforceable by limitation
thereof, then such provision shall be deemed to be so limited and shall be
enforceable to the maximum extent permitted by Applicable Law.

Section 12.7.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF TEXAS, WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

31

--------------------------------------------------------------------------------



Section 12.8.  Counterparts.  This instrument may be executed in any number of
identical counterparts, each of which for all purposes shall be deemed an
original, and all of which shall constitute collectively, one instrument.  It is
not necessary that each party hereto execute the same counterpart so long as
identical counterparts are executed by each such party hereto.  This instrument
may be validly executed and delivered by facsimile or other electronic
transmission.

Section 12.9.  Like-Kind Exchange.

NOTWITHSTANDING ANY PROVISION HEREIN to the contrary, either party shall have
the right to elect to consummate this transaction in whole or in part as a tax
free exchange pursuant to Section 1031 of the Internal Revenue Code.  In the
event a party so elects, it may transfer the Property to a “qualified
intermediary” (as defined in Treasury Regulation Section 1.1031(k)-1), subject
to this Agreement, and pursuant to an agreement between the party and the
“qualified intermediary” which meets one of the safe harbors contained in
Treasury Regulation Section 1.1031(k)-1), which provides that the “qualified
intermediary” will transfer all or part of the Property to the other party in
accordance with the terms of this Agreement and that the Proceeds shall not be
distributed to the party outright or otherwise, but shall be distributed to such
“qualified intermediary".  Each party electing to consummate this transaction in
whole or in part as a tax free exchange shall be responsible for ensuring that
such agreement meets the requirements of a safe harbor and shall provide the
other party with the name of the qualified person in writing prior to the
execution of this Agreement.  The parties agree to accommodate one another in
effectuating a like-kind exchange of the Property in exchange for exchange
property selected by each party, but in no event shall a party be required or
obligated to incur any liabilities, costs or expenses in connection with
accommodating the other party in effectuation of a like-kind exchange.

ARTICLE XIII  

DEFINITIONS AND REFERENCES

Section 13.1.  Certain Defined Terms.  When used in this Agreement, the
following terms shall have the respective meanings assigned to them in this
Section 13.1:

“Accredited Investor” means an “accredited investor” as such term is defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.

"Affiliate" means any Person directly or indirectly controlling, controlled by
or under common control with a Person.

"Agreement" means this Asset Purchase and Sale Agreement, as hereafter amended
or modified in accordance with the terms hereof.

32

--------------------------------------------------------------------------------



"Applicable Law" means any statute, law, principle of common law, rule,
regulation, judgment, order, ordinance, requirement, code, writ, injunction, or
decree of any Governmental Entity, exclusive of Environmental Laws.

"Business Day" means a day other than a Saturday, Sunday or day on which
commercial banks in the State of Texas are authorized or required to be closed
for business.

"Code" means the Internal Revenue Code of 1986, or any successor statute
thereto, as amended.

"Dollars" or "$" means U.S. Dollars.

"Effective Date" means 7:00 a.m., local time at the location of the Properties,
on June 1, 2008.

"Environmental Contaminants" means any pollutant, waste, contaminant, or
hazardous, extremely hazardous, or toxic material, substance, chemical or waste
identified, defined or regulated as such under any Environmental Law.

"Environmental Laws" means all national, state, municipal or local laws, rules,
regulations, statutes, ordinances or orders of any Governmental Entity
pertaining to the protection of human health or the environment, including the
Comprehensive Environmental Response, Compensation and Liability Act, as amended
by the Superfund Amendments and Reauthorization Act, 42 U.S.C. § 9601 et seq.
("CERCLA"), the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq. ("RCRA"), the Federal
Water Pollution Control Act, as amended by the Clean Water Act, 33 U.S.C. § 1251
et seq., the Clean Air Act, 42 U.S.C. §7401 et seq., the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq., and any similar state or local statutes.

"Environmental Permits" means those Permits relating to environmental, health or
safety necessary for the ownership and operation of the Oil and Gas Properties.

"Governmental Entity" means any court or tribunal in any jurisdiction (domestic
or foreign) or any federal, state, county, municipal or other governmental or
quasi-governmental body, agency, authority, department, board, commission,
bureau or instrumentality.

"Hedge" means any future derivative, swap, collar, put, call, cap, option or
other contract that is intended to benefit from, relate to, or reduce or
eliminate the risk of fluctuations in interest rates, basis risk or the price of
commodities, including Hydrocarbons.

"Hydrocarbons" means oil, gas, other liquid or gaseous hydrocarbons, or any of
them or any combination thereof, and all products and substances extracted,
separated, processed and produced therefrom.

"IRS" means the Internal Revenue Service.

"Knowledge" of a specified Person (or similar references to a Person's
knowledge) means all information, after reasonable investigation, is known to
(a) in the case of a Person who is an individual, such Person, or (b) in the
case of a Person which is corporation or other entity, a current executive
officer or employee who devoted substantive attention to matters of such nature
during the ordinary course of his employment by such Person.  

33

--------------------------------------------------------------------------------



"Lien" means any claim, lien, mortgage, security interest, pledge, charge,
option, right-of-way, easement, encroachment, or encumbrance of any kind.

"Material Adverse Effect" means any change, development, or effect (individually
or in the aggregate) which is, or is reasonably likely to be, materially adverse
(i) to the business, assets, results of operations or condition (financial or
otherwise) of a party, or (ii) to the ability of a party to perform on a timely
basis any material obligation under this Agreement or any agreement, instrument,
or document entered into or delivered in connection herewith provided that none
of the following shall be deemed to constitute, and none of the following shall
be taken into account in determining whether there has been, a Material Adverse
Effect: (1) any adverse change, event, development, or effect arising from or
relating to (a) general business or economic conditions, (b) national or
international political or social conditions, including the engagement-or
continuation by the United States in hostilities, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attack upon the United States, or any of its territories, possessions,
or diplomatic or consular offices or upon any military installation, equipment
or personnel of the United States, or (c) financial, banking, or securities
markets (including any disruption thereof and any decline in the price of any
security, commodity or market index).

"Permits" means licenses, permits, franchises, consents, approvals, variances,
exemptions, and other authorizations of or from Governmental Entities.

"Person" means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, enterprise, unincorporated
organization, or Governmental Entity.

"Proceedings" means all proceedings, actions, claims, suits, investigations, and
inquiries by or before any arbitrator or Governmental Entity.

"Reasonable Best Efforts" means a party's reasonable best efforts in accordance
with reasonable commercial practice.

"Securities Act" shall mean the Securities Act of 1933, as amended, and all
rules and regulations under such Act.

"Seller Disclosure Schedule" shall mean a schedule delivered by Seller to Buyer
on the date hereof which sets forth additional information regarding the
representations and warranties of Seller contained herein and information called
for hereby.

"Taxes" means any income taxes or similar assessments or any sales, excise,
occupation, use, ad valorem, property, production, severance, transportation,
employment, payroll, franchise, or other tax imposed by any United States
federal, state, or local (or any foreign or provincial) taxing authority,
including any interest, penalties, or additions attributable thereto.

“Unit Closing Price” means the average closing price of VNR Units on the NYSE
Arca over the twenty consecutive trading days prior to the Closing Date,
provided however that the Unit Closing Price shall not be greater than $16.75
(ceiling) or less than $15.75 (floor).

34

--------------------------------------------------------------------------------



Section 13.2.  Certain Additional Defined Terms.  In addition to such terms as
are defined in the preamble of and the recitals to this Agreement and in
Section 13.1, the following terms are used in this Agreement as defined in the
Articles or Sections set forth opposite such terms:

Defined Term Reference AAA Section 12.1(d)(i) Adjusted Purchase Price Section
2.1 Basic Documents Section 4.7 Closing Article III Closing Date Article III
Defensible Title Section 8.1(d)(i) Development Leases Section 7.16 Disputes
Section 12.1(a) Environmental Liabilities Section 4.14(b) Excluded Assets
Section 1.2 Hedge Section 7.9 Indemnified Party Section 11.5 Indemnifying Party
Section 11.5 Independent Expert Section 12.1(c) Notice Period Section 11.5 Oil
and Gas Properties Section 1.1 Properties Section 1.1 Purchase Price Section 2.1
Rules Section 12.1(d)(i) Scheduled Production Sales Contracts Section 4.9
Seller's Losses Section 11.3 Tax Returns Section 4.18(b) Unit Closing Price
Section 2.1 Wellbore Section 1.1

Section 13.3.  References, Titles and Construction.

(a)  All references in this Agreement to articles, sections, subsections and
other subdivisions refer to corresponding articles, sections, subsections and
other subdivisions of this Agreement unless expressly provided otherwise.

(b)  Titles appearing at the beginning of any of such subdivisions are for
convenience only and shall not constitute part of such subdivisions and shall be
disregarded in construing the language contained in such subdivisions.

(c)  The words "this Agreement", "this instrument", "herein", "hereof",
"hereby", "hereunder" and words of similar import refer to this Agreement as a
whole and not to any particular subdivision unless expressly so limited.

(d)  Words in the singular form shall be construed to include the plural and
vice versa, unless the context otherwise requires.  Pronouns in masculine,
feminine and neuter genders shall be construed to include any other gender.

35

--------------------------------------------------------------------------------



(e)  Unless the context otherwise requires or unless otherwise provided herein,
the terms defined in this Agreement which refer to a particular agreement,
instrument or document also refer to and include all renewals, extensions,
modifications, amendments or restatements of such agreement, instrument or
document, provided that nothing contained in this subsection shall be construed
to authorize such renewal, extension, modification, amendment or restatement.

(f)  Examples shall not be construed to limit, expressly or by implication, the
matter they illustrate.

(g)  The word "or" is not intended to be exclusive and the word "includes" and
its derivatives means "includes, but is not limited to" and corresponding
derivative expressions.

(h)  No consideration shall be given to the fact or presumption that one party
had a greater or lesser hand in drafting this Agreement.

(i)  All references herein to "$" or "dollars" shall refer to U.S. Dollars.

(j)  Exhibits I, II, III, 2.1, 7.5, 7.10,  7.14, and 9.1(f) are attached
hereto.  Each such Exhibit is incorporated herein by reference for all purposes
and references to this Agreement shall also include such Exhibit unless the
context in which used shall otherwise require.

(k)  Seller’s Disclosure Schedules 4.7, 4.8, 4.9, 4.10, 4.11, 6.3, 6.5, 7.9.1,
and 7.9.2 are attached hereto.  Each such Schedule is incorporated herein by
reference for all purposes and references to this Agreement shall also include
such Schedule unless the context in which used shall otherwise require.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

36

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement is executed by the parties hereto on the date
set forth above.

 

SELLER:

 

SEGUNDO NAVARRO DRILLING, LTD. by and through TERCERO NAVARRO, INC. its general
partner

   

By: /s/ Rodney Lewis

Rodney R. Lewis, President  

BUYER:

 

VANGUARD PERMIAN, LLC

by and through VANGUARD NATURAL GAS, LLC, its sole member  

By: /s/ Scott W. Smith

Name: Scott W. Smith Title: President   VANGUARD NATURAL RESOURCES, LLC    

By: /s/ Scott W. Smith

Name: /s/ Scott W. Smith Title: President

